                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

JOSHUA ERICK WILLIAMS,              )
                                    )
          Plaintiff,                )
                                    )
     v.                             )        CV 119-075
                                    )
SOCIAL SECURITY ADMINISTRATION, )
                                    )
          Defendant.                )
         ______________________________________________________

            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
             ______________________________________________________

       Plaintiff commenced the above-captioned case pro se and is proceeding in forma

pauperis (“IFP”). Because he is proceeding IFP, Plaintiff’s complaint must be screened to

protect potential Defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984).

Pleadings drafted by pro se litigants must be liberally construed, Haines v. Kerner, 404 U.S.

519, 520-21 (1972), but the Court may dismiss a complaint, or any part thereof, that is

frivolous or malicious or that fails to state a claim upon which relief may be granted. 28

U.S.C. §§ 1915(e)(2)(B)(i) & (ii).

I.     SCREENING OF THE COMPLAINT

       A.      BACKGROUND

       Plaintiff names as Defendant Social Security Administration.       (See doc. no. 1.)

Taking all of Plaintiff’s factual allegations as true, as the Court must for purposes of the

present screening, the facts are as follows.

       Defendant will not allow Plaintiff to enter its office without cause, in violation of.
Americans with Disabilities Act (“ADA”), 29 U.S.C. § 701. (Id. at 4.) Plaintiff requests

$91,980,000 dollars in “proactive” relief. (Id.)

       B.     DISCUSSION

              1.      Legal Standard for Screening

       The complaint or any portion thereof may be dismissed if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a

defendant who is immune to such relief. See 28 U.S.C. § 1915(e)(2)(B). A claim is

frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490

U.S. 319, 327 (1989). “Failure to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard as dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).”

Wilkerson v. H & S, Inc., 366 F. App’x 49, 51 (11th Cir. 2010) (per curiam) (citing Mitchell

v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997)).

       To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

That is, “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure

does not require detailed factual allegations, “it demands more than an unadorned, the

defendant unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is

insufficient if it “offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of
                                                 2
a cause of action,’” or if it “tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 555, 557). In short, the complaint must

provide a “‘plain statement’ possess[ing] enough heft to ‘sho[w] that the pleader is entitled to

relief.’” Twombly, 550 U.S. at 557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Haines v. Kerner, 404

U.S. 519, 520 (1972) (per curiam); Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

However, this liberal construction does not mean that the court has a duty to re-write the

complaint. Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).

               2.     Plaintiff Fails to State a Claim Upon Which Relief May be Granted

       Plaintiff’s complaint fails to satisfy the pleading standard established by Twombly

and Iqbal. The factual basis for Plaintiff’s complaint consists of a single sentence, which

does not attribute any alleged wrongdoing to Defendant. (Doc. no. 1, p. 4.) Plaintiff

attached two exhibits to his complaint: (1) a letter to Plaintiff from the U.S. Department of

Justice Civil Rights Division stating they would take no further action regarding his

complaint of an ADA violation; and (2) a letter to Plaintiff from the Augusta, Georgia, office

of the Social Security Administration informing Plaintiff he cannot enter the office for any

reason because, on December 8, 2017, he threatened personnel he would “have a truck come

and take care of all of you.” (Id. at 6-9.) The exhibits do not provide additional details

concerning Plaintiff’s claims. In short, Plaintiff’s complaint amounts to nothing more than a

single conclusory allegation and, thus, fails to state a claim for relief that is plausible on its

face. See Iqbal, 556 U.S. at 678.
                                                3
II.   CONCLUSION

      For the reasons set forth above, the Court REPORTS and RECOMMENDS Plaintiff’s

complaint be DISMISSED and this civil action be CLOSED.

      SO REPORTED and RECOMMENDED this 28th day of May, 2019, at Augusta,

Georgia.




                                         4
